DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 10, 22 and 25-28 have been amended. Claims 7, 33, 42 and 45 have been canceled. Claims 1, 10, 22, 25-30, 43 and 46 are pending. Claims 22, 25-30, 33, 43 and 46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Applicant’s arguments with respect to the claims have been considered but are moot in view the new ground of rejection necessitated by amendment.



Claim Rejections - 35 USC § 103
Claims 1, 10 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2014/0228312) in view of Chan et al (J. Pharm. Pharmacol., 2014).
Claim 1 has been amended to limit the antibiotic to an aminoglycoside or vancomycin and require that the combination of palmitoleic acid (PA) and the antibiotic be present in synergistic amounts for treating a bacterial infection. 
Zhang teaches the combination of an antibiotic and a fatty acid wherein the combination produces a synergistic antibacterial effect. The antibiotics include aminoglycosides, glycopeptides, such as vancomycin, and macrolides, such as erythromycin. See abstract and paragraphs [0022], [0078] and [0082]. The combination may be in the form of a kit. See paragraph [0113]. The reference exemplifies several aminoglycosides, such as kanamycin and gentimicin, in combination with a variety of unsaturated long chain fatty acids. The reference does not exemplify the use of PA. 
Chan discloses a combination of palmitoleic acid (PA) and erythromycin with a synergistic antibacterial effect. See paragraph bridging pp 111-112 and Table 3, entry 10. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify any of the Zhang products by the use of PA with a reasonable expectation of success. Chan had established that PA demonstrated synergy with erythromycin, one of the antibiotics expressly suggested by Zhang. One of ordinary skill would be motivated to select any fatty acid within the scope suggested by Zhang, particularly one known to demonstrate synergy with an antibiotic within the scope of antibiotics suggested by Zhang. It would be further obvious to prepare the combination in the form of a kit because it is expressly suggested by Zhang. 
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623